Petition for writ of cer*782tiorari to the Circuit Court of Appeals for the Seventh Circuit denied.
Messrs. William H. Thompson, Perry E. O’Neal, Patrick J. Smith, and Sidney S. Miller for petitioner. Solicitor General Fah-y and Messrs. Robert L. Stern, Warner W. Gardner, Arnold Levy, and Jesse B. Messitte for Dan H. Wheeler, and Messrs. Burr Tracy Ansell and Roger Robb for the Bituminous Coal Producers Board, District No. 8, respondents.
Mr. Justice Murphy and Mr. Justice Jackson took no part in the consideration or decision of this application.